Citation Nr: 0111172	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-09 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

Service connection for PTSD was initially denied in a 
September 1998 rating decision.  The veteran was provided 
notice of this determination in October 1998.  Later in 
October 1998, the veteran submitted a VA Form 9, which served 
as his notice of disagreement.  A statement of the case (SOC) 
on the issue was issued in February 1999.  The veteran 
submitted a timely substantive appeal regarding the issue of 
entitlement to service connection for PTSD in August 1999. 

Subsequently, the RO, in a February 2000 rating decision, 
denied entitlement to service connection for PTSD.  The issue 
was classified as whether new and material evidence had been 
submitted that was sufficient to reopen the claim for service 
connection for PTSD.  

The veteran was provided with the laws and regulations 
regarding new and material evidence in a March 2000 
supplemental statement of the case (SSOC).  As the initial 
denial of service connection was timely, it is the Board's 
conclusion that the RO's classification of the issue in the 
February 2000 on the basis of new and material evidence to 
reopen the claim was improper.  

The Board notes, however, that in its denial, the RO 
discussed all of the evidence of record and did not 
concentrate just on the evidnece submitted since the initial 
RO denial in September 1998.  As the veteran has been 
provided with all relevant laws and regulations as to the 
issue of entitlement to service connection for PTSD on the 
merits; and the veteran and his representative have made 
arguments and offered evidence on the merits, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time and properly classifying the issue as "entitlement 
to service connection for PTSD."  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran did not engage in combat with the enemy.  

3.  The veteran does not currently have PTSD.


CONCLUSION OF LAW  

PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Unites States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran of any information 
needed to complete his application.  The veteran's 
application appears to be complete.  VA also has a duty to 
inform the veteran of the information needed to substantiate 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) (to be 
codified as amended at 38 U.S.C.§§ 5102 and 5013).  The 
rating decision, as well as the statement of the case (SOC) 
and supplemental statement of the case (SSOC), informed the 
appellant that evidence of a confirmed diagnosis of PTSD 
based on inservice stressors was needed to substantiate his 
claim.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5013A).The veteran has reported that his treatment was 
provided at a VA medical center.  His representative has 
acknowledged that all of these records have been obtained.  
The appellant has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of this claim.  

The RO requested all relevant treatment records identified by 
the appellant, and the appellant was informed in letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  

The claims file also reflects that the appellant was provided 
a VA examination to determine whether the veteran currently 
had PTSD of service origin.  The veteran's representative has 
asked that the veteran be afforded an additional examination.  
However, the examiner has not described any deficiency in the 
examination already provided by VA, nor has the 
representative pointed to a change in circumstances that 
would warrant a new examination.  The examination afforded by 
VA was the product of a review of the record, and provided 
reasoned answers to the critical question of whether the 
veteran currently has PTSD.  While records dated subsequent 
to the examination contain findings referable to PTSD, these 
findings are the same as findings of record at the time of 
the VA examination.  Therefore, the Board finds that the 
examination afforded the veteran satisfies VA's duty to 
assist the veteran under the VCAA, and that the new law 
requires no additional development or notice to the veteran.


Factual Background

The veteran submitted a claim for entitlement to service 
connection for PTSD in January 1998.  He was subsequently 
requested to provide specific information concerning 
inservice stressors.  In April 1998, the veteran reported 
that he had suffered food poisoning, was on a ship in a 
hurricane, saw an American soldier pulled from the Danube 
river with cotton stuffed in his mouth which was wired shut 
with piano wire, and saw the Buchenwald Concentration Camp 
and took some disturbing pictures.  (Copies of these pictures 
are in the claims file.)  

Postservice VA records initial reflect psychiatric symptoms 
(primarily nightmares associated with military service) 
attributed to PTSD in 1996.  In August 1998, the veteran was 
noted to be stirred by memories of the concentration camp he 
saw during service.  In September 1998, it was noted that the 
veteran was being followed for PTSD based on his World War II 
experiences.  Anxiety, depression, and insomnia were 
reported.  In November 1998, the examiner reported that the 
veteran was being followed for PTSD, anxiety, depression, 
anger, and insomnia.  

Upon VA examination in September 1998, the examiner reported 
that he had reviewed the records in conjunction with his 
examination.  It was noted that the veteran reported that he 
served with the 112th Signal Radio Intelligence Corp spending 
the majority of his service period in the United States and 
England.  He spent some time in France and also traveled to 
Germany.  He was in Germany for no more than 3 months and 
reported that his primary duty was  spent on guard duty.  He 
did not come under enemy fire and was never injured by enemy 
fire.  He never fired his weapon.  He recalled that during 
his time in Germany, he was on a train that stopped in 
Buchenwald where there was a concentration camp.  They were 
there for approximately 20 minutes.  He took some pictures, 
which he brought to the examination.  He also reported that 
after returning from Germany, he was in a truck accident in 
England and had a head injury.  He reported that he did have 
any mental health treatment during service.  He denied any 
psychiatric treatment until approximately two years prior to 
this evaluation.  He said that he had always had a temper and 
that this worsened over the years leading up to the time that 
he was first seen in 1995.  At that time, he was reported to 
have been in a depressed mood with a lack of energy and some 
suicidal ideation.  

The veteran reported that he often woke up for no apparent 
reason.  At other times, he awoke with dreams of "sinking 
ships or of Buchenwald."  He could no recall any specific 
dream details.  He had a good appetite.  The examiner 
assessment was that the veteran's overriding problem was 
organic brain syndrome (OBS) which was most likely the result 
of the veteran's poor cardiac perfusion and a cardiac event 
that was suffered in October 1997.  The examiner opined that 
there might have been some underlying mild dementia prior to 
that, although he had no way of documenting that.  The 
veteran clearly had significant difficulty with his memory, 
concentration and focus, and appeared to have mild to 
moderate depression that started several years ago with 
depressed mood, suicidal ideation, and irritability.  

The examiner commented that he could not document specific 
stressors which would likely have been precipitants to PTSD.  
Although the veteran observed people at Buchenwald, which was 
no doubt difficult, he was in no acute danger, "and as best 
[the veteran] can tell me his history, had no life 
threatening experiences during his overseas tour."  

The examiner saw no symptoms of PTSD other some mild war-
related memories.  Because of his memory difficulties, the 
examiner opined that he was not competent for VA purposes.  
The diagnoses included OBS and dysthymic disorder with 
irritability.  

On VA outpatient treatment in March 1999, the veteran was 
again reported to be followed for PTSD and depression.  He 
was reported to be experiencing stress from his claim for 
service connection for PTSD, and "adverse treatment."  It 
was also noted that he experienced dreams of "WWII 
experiences."

In October 1999 the veteran underwent VA hospitalization 
principally for treatment of a condition not currently at 
issue.  There was no reported treatment for PTSD.  The 
diagnoses included a history of PTSD.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The provisions of 38 C.F.R. § 4.125 provide that diagnoses of 
mental disorders will be made in accordance with American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The initial question is whether the veteran meets the 
criteria for a clear diagnosis of PTSD, or a diagnosis of 
PTSD in accordance with the provisions of 38 C.F.R. § 4.125.  
While outpatient treatment records reflect that the veteran 
was being followed for PTSD, these records do not specify how 
the veteran met the criteria for that disorder, nor do these 
records contain an actual diagnosis of PTSD.  The VA hospital 
record dated in October 1999, contains a diagnosis of PTSD 
only by history, and reports no treatment or findings 
referable to PTSD.

The only medical professional who clearly reviewed the 
veteran's records, examined the veteran and provided a 
reasoned opinion was the examiner who conducted the September 
1998 examination.  That examiner was unable to find 
symptomatology that met the criteria for a diagnosis of PTSD.  
This examination is more probative than the treatment records 
containing largely unexplained findings.  

The Board concludes that the weight of the evidence is 
against a finding that the veteran meets the criteria for a 
clear diagnosis of PTSD or a diagnosis of PTSD in accordance 
with the provisions of 38 C.F.R. § 4.125.  Since the veteran 
does not meet the criteria the diagnosis, his claim must be 
denied.


ORDER

Service connection for PTSD is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 

